                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                   Plaintiff,                         8:18CV100

       vs.
                                                       ORDER
MAMA'S PIZZA, INC.,

                   Defendant.


       After conferring with counsel,


       IT IS ORDERED that on or before October 30, 2018, the parties shall
either: 1) advise this court that the case is fully settled, or 2) contact my
chambers to schedule a conference call for setting case progression deadlines
and trial.


       October 23, 2018.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
